United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2833
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                 Montez L. Clayton,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: March 17, 2020
                              Filed: March 20, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, WOLLMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.

       In 2019, Montez Clayton pleaded guilty to four counts of Hobbs Act robbery,
in violation of 18 U.S.C. § 1951(a), and one count of using a firearm during and in
relation to a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii). The
district court1 sentenced him to a total of 240 months in prison and five years of
supervised release, and ordered restitution of $250. Clayton appeals, and his counsel
has filed a brief under Anders v. California, 386 U.S. 738 (1967), acknowledging that
the plea agreement included an appeal waiver, but challenging the substantive
reasonableness of the sentence and the district court’s purported failure to address
adequately the factors under 18 U.S.C. § 3553(a).

        Following de novo review, we conclude that this appeal falls within the scope
of the appeal waiver. We will enforce the waiver because the plea agreement and
plea colloquy demonstrate that Clayton knowingly and voluntarily entered into the
plea agreement, including its waiver provisions, and that enforcing waiver would not
result in miscarriage of justice. See United States v. Andis, 333 F.3d 886, 889-92 (8th
Cir. 2003) (en banc). In addition, we have independently reviewed the record under
Penson v. Ohio, 488 U.S. 75, 80 (1988), and have found no non-frivolous issues for
appeal. We therefore grant counsel leave to withdraw and dismiss this appeal.
                        ______________________________




      1
       The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.

                                         -2-